Title: From Thomas Jefferson to Benjamin Harrison, 30 April 1784
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
Annapolis Apr. 30: 1784.

I do myself the honor of inclosing you an act of Congress on the subject of Western territory as passed a few days ago. The  Ordinance for opening the land office so soon as our purchases are made from the Indians is not yet passed. I also inclose a copy of the estimate and requisitions of the year as they passed Congress. This however you will shortly receive from the President officially. Congress have determined that they will adjourn on the 3d. of June to meet at Trenton in November. Virginia, Maryland and Pennsylvania gave such certain powers to Congress to enable them to counteract the British commercial measures. But these powers were all different. A recommendation is therefore now under consideration proposing to the states to give a uniform power for a given term of years which may enable Congress to make it the interest of every nation to enter into equal treaties with us. This I think will be ready by the next post. The Chevalr. Luzerne has notified his leave to return home and that Monsr. de Marbois will act as Charge des affaires till a successor arrives. We begin to hope that the bills of the financier threatened with protest have been taken up. The ground of our hope is the length of time elapsed without hearing of their ultimate protest. A vessel arrived here two days ago which left London the 25th. of March. She brings papers to the 20th. Pitt was still in place, supported by the king, House of Lords, the city of London, E. India company and the nation in general, who were sending addresses from all parts to the crown in his favor. The grocers company having presented him with the freedom of their body and given him an entertainment, the city was illuminated, and the windows of the opposition who would not illuminate were broken. Still the opposition returned a majority of 12. in the House of commons who kept all the wheels of government suspended. It was in Mr. Pitt’s power to secure himself at any time by admitting coalition: but this would seem to shift him on the very ground which had shaken his adversaries. It was beleived the parliament would be dissolved. They had continued the king’s power over our commerce six months longer.
I have the honor to be with very great respect & esteem your Excellency’s Most obedient & most humble servt.,

Th: Jefferson

